                       UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

ALAN ROSS MACHINERY CORPORATION,                )
                                                )
              Plaintiff,                        )
                                                )
              v.                                )      No. 17-cv-3569
                                                )
MACHINIO CORPORATION,                           )      Judge Thomas M. Durkin
                                                )
              Defendant.                        )

                     MEMORANDUM OPINION AND ORDER

      In its Second Amended Complaint (“SAC”), Alan Ross Machinery Corporation

alleges Defendant Machinio Corporation “scraped” sales listings of industrial

machinery from Alan Ross’s website and duplicated those listings on its website, in

violation of the Digital Millennium Copyright Act (“DMCA”). R. 55. Before the Court

is Machinio’s motion to dismiss the SAC. For the following reasons, Machinio’s motion

is granted.

                                  STANDARD OF REVIEW

      A Rule 12(b)(6) motion challenges the “sufficiency of the complaint.” Berger v.

Nat. Collegiate Athletic Assoc., 843 F.3d 285, 289 (7th Cir. 2016). A complaint must

provide “a short and plain statement of the claim showing that the pleader is entitled

to relief,” Fed. R. Civ. P. 8(a)(2), sufficient to provide defendant with “fair notice” of

the claim and the basis for it. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

This standard “demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While “detailed

factual allegations” are not required, “labels and conclusions, and a formulaic
recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

The complaint must “contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 570). “‘A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.’” Boucher v. Fin. Sys. of Green Bay, Inc., 880 F.3d

362, 366 (7th Cir. 2018) (quoting Iqbal, 556 U.S. at 678). In applying this standard,

the Court accepts all well-pleaded facts as true and draws all reasonable inferences

in favor of the non-moving party. Tobey v. Chibucos, 890 F.3d 634, 646 (7th Cir. 2018).

                                    BACKGROUND

      This is the Court’s third opinion addressing various iterations of Alan Ross’s

complaint. The Court’s second opinion addressed Alan Ross’s DMCA claim for the

first time. R. 47. Any reference to the Court’s previous opinion here will refer to that

opinion.

      Like its previous complaints, Alan Ross alleges Machinio extracted data

related to approximately 2,000 sales listings of certain machinery from the Alan Ross

website and reproduced those listings on the Machinio website. R. 55 ¶ 34. Here, Alan

Ross adds that Machinio also scraped Alan Ross’s “source code.” 1 Id. ¶ 36. Alan Ross



1 Alan Ross uses this term. Machinio points out, however, that what Alan Ross calls
“source code” is more accurately called “HTML Markup.” Machinio explains that
“source code” refers to a computer programming language, such as JavaScript, that
can modify and manipulate data. “HTML Markup” is the written information that
defines the structure of webpages and determines how they are displayed. It “marks
up” data so the web browser understands what data should be displayed as a header,
footer, paragraph, or link, etc. Alan Ross does not address Machinio’s description of
                                           2
alleges that Machinio’s web scraping software “parsed the entirety of every page of

[Alan Ross’s] website it requested.” Id. ¶ 33. Because Alan Ross’s copyright notice and

terms of use are located on each page, Machinio’s reproduction of the listings required

it to “review, ignore and remove approximately 2,000 of [Alan Ross’s] copyright

notices and links to its Terms of Use.” Id. ¶ 35.

      Machino then reproduced the photographs and the verbatim descriptions on

its own website. Id. ¶ 36. Each page of Machinio’s website contained its own copyright

notice. Id. ¶ 37. Machinio’s website also contains a “Terms of Use” page, which states

that its site and “all Services and Content, including any and all copyrights therein,

is the property of Machinio.” Id. ¶ 27.

      Alan Ross alleges that Machinio violated the DMCA when it removed Alan

Ross’s copyright management information (or “CMI”) from its listings and its source

code and when Machinio conveyed false CMI in connection with the reproduced

listings on its own website. Machinio has moved to dismiss for a third time, arguing

that Alan Ross has still not alleged that CMI was removed from Alan Ross’s listings

or that any false CMI was conveyed in connection with the reproduced listings on

Machinio’s site. Machinio also argues that Alan Ross has yet to allege an injury.

                                    DISCUSSION

      The DMCA seeks to hamper copyright infringement in the digital age by




HTML Markup in its response to Alan Ross’s motion to dismiss. However, upon
reviewing what Alan Ross calls “source code,” it appears that the proper term is
“HTML Markup.” The Court need not delve into the technicalities of this distinction,
but it will use the term used by Alan Ross.
                                           3
protecting CMI in various ways. 17 U.S.C. § 1202. Specifically, it prohibits

distributing false CMI, id. § 1202(a), and removing or altering CMI, id. § 1202(b).

CMI is information about the copyright “conveyed in connection” with the work and

includes information such as the author of the work, the title of the work, copyright

symbols, and the name of the copyright owner. Id. § 1202(c). The point of CMI is to

inform the public that something is copyrighted and to prevent infringement. Pers.

Keepsakes, Inc. v. Personalizationmall.com, Inc., 975 F. Supp. 2d 920, 928 (N.D. Ill.

2013).

         In its previous opinion on this issue (R. 47), the Court held that Alan Ross’s

allegations that its webpages contained CMI through a general copyright notice were

not sufficient to infer that the listings, photographs, or descriptions in those listings

contained CMI. R. 47 at 4-5. As a result, the Court held that Alan Ross had failed to

allege Machinio removed CMI when it scraped listings from Alan Ross’s website or

falsely conveyed CMI in its republication.

         Alan Ross now repeats those allegations by alleging that each page of its

website, including each page for a particular item, contains a notice that the pages

are copyrighted by Alan Ross. Alan Ross also alleges that its source code conveyed

CMI in connection with the individual pages of Alan Ross’s website, and that

together, “the copyright notice displayed in the footer of the pages of ARM’s website

and the source code for the footer are referred to as ‘ARM’s Copyright Notices.’” R. 55

¶ 17. Further, Alan Ross’s website contains a separate “terms and conditions” page

that warns visitors that copying from the site is prohibited without prior written



                                             4
consent. Every page on Alan Ross’s website has a link to the terms and conditions in

the footer. Id. ¶ 18. Alan Ross alleges that these copyright notices and terms and

conditions links were CMI that Machinio removed from the listings it copied.

      As the Court has already held, Alan Ross has failed to allege that when

Machinio copied the photographs and listings from its website, it removed CMI from

those photographs and listings. At the bottom of each page on Alan Ross’s website,

there is a general copyright notice that states “© 2018 - Alan Ross Machinery

Corporation.” But that notice does not indicate to what it refers. The notice does not

specify that it refers to the photographs or the listings. Indeed, the copyright notice

appears on each page of Alan Ross’s website, regardless of whether there is only one

listing and photograph on the page or several. See R. 55-1 (one listing with copyright

notice); 55-2 (several listings with same copyright notice). But Alan Ross admits that

it does not own at least some of the photographs on its website. R. 55 ¶ 12 (“The

photographs are either the property of ARM or the property of the seller of the item,

used by ARM with the seller’s permission.”). And, there is a clear demarcation

between the listings and the copyright notice. See 55-1 (showing dotted line

demarcating the end of the “New Mobile Hammermill Shredder” listing, followed by

four listed hyperlinks and then the general copyright notice). Accordingly, the only

plausible explanation is that the copyright notice refers to the actual pages of the

website. See id. ¶ 14 (“Each page of ARM’s website, . . . displays a notice in the footer

that the pages are copyrighted by ARM.”); ¶ 15 (“Pages of ARM’s website that display

an aggregation of listings of items for sale, . . . display a notice in the footer that the



                                            5
pages are copyrighted by ARM.”). Again, however, Alan Ross does not allege that

Machinio copied Alan Ross’s pages, only the photographs and descriptions contained

in the listings. “Without allegations that Machinio removed or altered any CMI from

the listings it allegedly copied, Alan Ross fails to allege a violation of 17 U.S.C. §

1202(b).” R. 47 at 5.

      Alan Ross’s allegations also fail because it does not allege Machinio removed

or altered CMI conveyed “in connection with” the photographs or listings. A number

of courts have held, persuasively, that “a defendant must remove the CMI from the

‘body’ or the ‘area around’ the work to violate DMCA.” Pers. Keepsakes, Inc. v.

Personalizationmall.com, Inc., 2012 WL 414803, at *7 (N.D. Ill. Feb. 8, 2012); GC2

Inc. v. Int’l Game Tech. PLC, 255 F. Supp. 3d 812, 821 (N.D. Ill. 2017) (link to the

defendant’s terms of use at the bottom of every webpage was not conveyed with the

artwork displayed there; courts “have generally required more than a boilerplate

terms of use notice near a copyrighted work” to find liability for distributing false

CMI); Stevens v. CoreLogic, Inc., 194 F. Supp. 3d 1046, 1052 (S.D. Cal. 2016) (granting

summary judgment against plaintiff who claimed that defendant distributed false

CMI when it displayed its own copyright notice on the same webpage as plaintiff’s

photographs); Schiffer Publishing, Ltd. v. Chronicle Books, LLC, 2004 WL 2583817,

at *4 (E.D.Pa. Nov. 12, 2004) (finding no DMCA violation where a book contained 118

copyrighted photos with no CMI near them and plaintiff had a general copyright

notice on the whole book). This interpretation “is consistent with the text of the

statute, which requires the CMI to be ‘conveyed’ with the copyrighted work.” Pers.



                                          6
Keepsakes, 2012 WL 414803, at *7 (citing 17 U.S.C. § 1202(c)). “Such a rule prevents

a ‘gotcha’ system where a picture or piece of text has no CMI near it but the plaintiff

relies on a general copyright notice buried elsewhere on the website.” Id.

      Here too, where the only CMI displayed by Alan Ross appears on the website’s

footer, not on the works or images themselves, the only conclusion the Court can

reach about the general copyright notice at the bottom of Alan Ross’s website is that

it has some intellectual property rights in its own website, not that it is claiming

ownership of a copyright to all of the photographs or information contained in the

listing. 2 See Pers. Keepsakes, 975 F. Supp. 2d at 929.

      Alan Ross argues that it is “implausible” that “a viewer of the parties’ websites

would not understand that the CMI in the footers referred to the Copied Listings.” R.

60 at 10. But as the Court previously stated, “websites generally do not claim

ownership or authorship over an image just because the image appears on the

website.” Tomelleri v. Zazzle, Inc., 2015 WL 8375083, at *12 (D. Kan. Dec. 9, 2015).

Here, there is simply nothing to suggest that the copyright notice applied to anything

other than Alan Ross’s website. Leveyfilm, Inc. v. Fox Sports Interactive Media, LLC,

999 F. Supp. 2d 1098 (N.D. Ill. 2014), which Alan Ross cites, shows the distinction.

There, the Court held that the CMI at issue on the back of the record (“Photography:

Don Levey, Don Levey Studio”) plausibly referred to the photograph at the front of




2  While the photographs are likely subject to copyright protection as to the
photographer (not necessarily Alan Ross according to its own allegations), it is less
clear that the listings themselves are so subject. But because neither party discusses
it, the Court need not reach the issue.

                                           7
the record. Id. at 1102-03. In that case, the notice was clearly referring to the

photography contained in the record. Here, Alan Ross’s copyright notice is simply too

general to put the public on notice that the listings are subject to copyright protection.

This is particularly true given the number of listings seen on any one page. It is

simply not reasonable to expect a viewer of the website to understand that each

photograph was subject to protection when there is nothing near the photographs

indicating who owns them. Had Alan Ross intended to assert copyright protection for

the photographs it owned, it should have included a watermark or other mark on or

near the listings, rather than a general copyright notice at the bottom of the page

that does not indicate to what it refers.

      The Court recognizes that Alan Ross cites to a recent out-of-circuit case,

Pierson v. Infinity Music & Entm’t, Inc., 300 F. Supp. 3d 390 (D. Conn. 2018), that

held that a link to terms of use at the bottom of a website constituted false CMI

conveyed with photographs when they were displayed on that website. Although

Pierson analyzed the same cases and held the opposite from what the Court finds

here, the Court does not find it persuasive given the abundance of case law in this

District that suggests that a general copyright notice on the bottom of a webpage is

not CMI “conveyed in connection with” photographs and listings contained on those

webpages. A general copyright notice on the bottom of the page simply does not

“inform the public that something is copyrighted” to prevent infringement. 3




3Pierson is also distinct because the plaintiff there had registered her photographs
with the copyright office (which the Court acknowledges is not a requirement to bring
                                            8
      For similar reasons, Alan Ross’s new allegations regarding its source code also

do not constitute CMI conveyed with the listings. Again, Alan Ross does not allege

that the CMI contained in the source code referred to anything but the pages

themselves (or perhaps the instructions for how the pages were laid out). Again, Alan

Ross does not allege that Machinio copied the pages or those instructions. Instead, it

alleges Machinio copied only its desired content. R. 55 ¶ 36 (Machinio “reproduced

the photographs and verbatim descriptions” of the listings, as parsed from everything

else in Alan Ross’s source code); id. ¶ 4 (“Because the web scraping software parses

all of the content for a page of a website, it necessarily reviews all of the source code

before copying only the content selected by the scraper.”). Alan Ross does not allege

any CMI was contained with the listings copied, even within the source code.

       Finally, as the Court explained in its prior opinion, the link to Alan Ross’s

terms and conditions also is not CMI conveyed in connection with the work. Alan

Ross’s terms and conditions are located on a separate page than the listings copied.

And, the terms and conditions do not even state that Alan Ross owns any of the

information contained in its website—only that visitors are prohibited from copying

and distributing content from the site without Alan Ross’s consent. R. 55 ¶ 18 (“You

may not copy, reproduce, modify, create derivative works from, nor distribute content

from this site without our prior written consent; and reproductions and derivatives

are available for $500 US Dollars per asset.”). While Machinio’s terms of use on a




an action), and had been injured through loss of revenue that she otherwise would
receive in selling her photographs. Pierson, 300 F. Supp. 3d at 392.

                                           9
separate page do suggest that the “site and all services and content” are subject to

copyright protection (id. ¶ 27) (perhaps falsely so), those terms of use are not conveyed

in connection with the works at issue because they too are located on a different page.

See Pers. Keepsakes, 2012 WL 414803, at *7 (“[A]s a matter of law, if a general

copyright notice appears on an entirely different webpage than the work at issue,

then that CMI is not ‘conveyed’ with the work and no claim will lie under the

DMCA.”).

      In any event, Alan Ross’s SAC fails for an independent reason—it has failed to

allege that it is a “person injured” as required by the DMCA to bring a claim under

the statute. 17 U.S.C. § 1203(a) states that “Any person injured by a violation

of section 1201 or 1202” may bring an action to enforce the DMCA. Although the

Court notified Alan Ross of its failure to allege any injury in its previous opinion,

Alan Ross again fails to allege an injury associated with Machinio’s violation of the

DMCA. Instead, it continues to allege that Machinio caused confusion in the

marketplace: “By reproducing the Copied Listings on its website, Machinio caused

third-party websites such as Google to falsely represent that the copied listings were

Machinio’s property and caused some actual and potential buyers to conclude the

same.” R. 55 ¶ 44. But as the Court previously stated, that confusion does not

plausibly amount to an injury, such as reduced sales or advertisements, particularly

because Machinio does not sell any products. That § 1203(c) allows for statutory

damages in lieu of actual damages does not change the first requirement that Alan

Ross be injured before it can bring a claim under the Act. Alan Ross’s failure to allege



                                           10
any injury, despite several opportunities to do so, is fatal to its claim.

                                    CONCLUSION

      For the foregoing reasons, Defendant Machinio’s motion to dismiss the Second

Amended Complaint, R. 56, is granted with prejudice.



                                                ENTERED:




Dated: March 22, 2019                           Honorable Thomas M. Durkin
                                                United States District Judge




                                           11
